CLARK, Circuit Judge
(dissenting).
With all deference I must record my considered view that the recently decided cases interpreting New York law on the point at issue are so many, so all of a piece, and so completely opposed to the novel view adopted in the two opinions herein that under Fidelity Union Trust Co. v. Field, 311 U.S. 169, 61 S.Ct 176, 85 L.Ed. 109, and like cases, we should feel bound to reverse our previous conclusion. It may be well to cite all these cases together to indicate their numerical strength, viz., Scanlan v. Henie, 264 App.Div. 913, 35 N. Y.S.2d 844; Jacobson v. Jacobson, 268 App.Div. 770, 49 N.Y.S.2d 166; Alster v. Murray Goldberg, Inc., App. Term, 2d Dept., Dec. 13, 1943;1 Deucht v. Storper, Misc., 44 N.Y.S.2d 350; Steiner v. Fenster, Sup., 51 N.Y.S.2d 814; Albert v. Siegel, City Ct., Sp. T., 113 N.Y.L.J. 25, Jan. 3, 1945. And I regret the fact that no dis*678cussion has yet been made of the point which seems to me quite controlling and properly decisive here, to wit, the difference in approach which should be required of a court in passing upon a question of pleading only — whether to strike or not to strike a pleading in advance of trial — and in reviewing a case where the defense has been thoroughly tested on the merits.
Cohen v. Bartgis Bros. Co., 264 App.Div. 260, 35 N.Y.S.2d 206, affirmed 289 N.Y. 846, 47 N.E.2d 443, which is so uniquely the source of all our difficulties and the sole basis for a decision contrary to the general current and regretted by my brothers who render it, was a decision on the bare point that the affirmative defense of the statute of frauds, set up in an answer against an oral agreement whose exact terms obviously could not be settled before trial, should not be stricken on motion. But a contrary holding, involving a refusal even to allow presentation of facts supporting the defense, would be opposed to modern liberal pleading trends. I am confident that the exact result in the Cohen case must be accepted as indisputably correct. Indeed, in federal practice, where interlocutory appeals are limited, this minor pleading point would surely have been decided the same way quite summarily and would hardly have provoked any discussion; the fact that in state practice extensive interlocutory appeals are possible, with the necessity of formal judgments which become citable precedents, even where there is no statement of the underlying reasons, has led by a succession of easy steps to an inequitable result such as the present. I think it well might be axiomatic that no attempt to decide the merits of a defense of thjs kind finally and irrevocably should be made on the basis of the mere formal allegations of a pleading. The Cohen case in the Court of Appeals goes no farther, if, indeed, it goes as far; and whatever doubts may have arisen as to the language of the opinion in the Appellate Division are clarified completely by the later decisions of the same court brought to our attention for the first time on this petition.
My brothers appear to concede that Scanlan v. Henie, supra, a decision not only of the same Appellate Division, but also of the very Justice writing the former opinion, is directly opposed to their reading of the Cohen case; and they express concern as to the basis for distinction between the two cases in the same court. But the distinction, I suggest, is quite clear and is the one I stress, viz., that between refusal of opportunity to a party even to try out a defense and review of that defense when rejected on the merits. The Scanlan case was a decision affirming a plaintiff’s judgment after á full trial to a jury on conflicting facts and on a charge to the jury stating New York law as it has always been stated, i.e., contrary to the view we are now taking. And the Jacobson case, by the same court, reversing a summary judgment for defendant on this defense, really seems to me to clinch the matter when the court says that whether or not the oral agreement is void and unenforceable under the statute of frauds “can be best determined upon a trial of the issues.” In the light of this direct and practical admonition, I think it a repudiation of state law to examine the turn of phrasing adopted by different counsel in stating the oral agreements in the various cases, by way of exegesis of differences vel non in the cases. That there were such differences, making still more natural the Cohen result, seems to me clear, as contended by plaintiff and indeed stated in the opinion; and I do not follow the reliance upon the now reversed opinion of Justice Miller to obliterate those differences. Nevertheless, I should not want to rely on that fact as basis for decision or thus make lawyers’ legal language so controlling.
The other cases cited give additional strength to these views. As stated, the Alster case goes even to the point of rejecting the defense before trial. The Steiner and Deucht decisions hold that there is nothing in the Cohen case to force invalidating of oral agreements which, I submit, are not distinguishable from that at bar. The Albert case states once again with force and clarity the fact that these matters cannot be determined fairly and satisfactorily by the court without hearing the evidence. Indeed, our case now offers the anomaly that, while the New York authorities, under the necessity of adjusting themselves to stricter pleading rules, have succeeded in arriving at workable and equitable principles of decision on the merits, we, with the most liberal modern practice, find ourselves constrained by our interpretation of a differing procedure to reach an inequitable result which, it can now be confidently predicted, will not be followed or applied in the state courts themselves.
*679In any event, the least that should be done, in the interest of substantial justice and to avoid any claim of res judicata, is a grant of permission to the plaintiff to apply to the court below for an amendment of her claim to one in quantum meruit.

 This decision, unreported, appears from the detailed account given us to go farther than I believe appropriate; for it orders the striking out of the affirmative defense of the statute of frauds in a closely comparable case.